Citation Nr: 0721286	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
granuloma of the right lower lobe. 

2.  Entitlement to an effective date prior to June 14, 2000, 
for the grant of service connection for discogenic and 
osteoarthritic change of cervical spine at levels of C4-C7.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA Regional Office (RO).  

The veteran and his brother testified before the undersigned 
in March 2005.  The transcript of this hearing is of record 
in the claims folder. 

In November 2005, the Board reopened and granted the 
veteran's service connection claim for a cervical disorder.  
In that decision, the Board remanded the issue of entitlement 
to an effective date earlier than September 16, 1986, for the 
grant of service connection for granuloma of the right lower 
lobe in order for the RO to issue a statement of the case 
(SOC).  A SOC was issued in January 2006; however, the 
veteran did not file a timely substantive appeal.  As such, 
this issue is not before the Board.  38 C.F.R. § 20.302 
(2006).  

The issue of entitlement to an earlier effective date for the 
granting of service connection for discogenic and 
osteoarthritic change of cervical spine at levels of C4-C7 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDING OF FACT

The veteran's granuloma of the right lower lobe is shown to 
cause any pulmonary test results of 75 percent of predicted 
value; x-ray findings from March 2006 noted no evidence of an 
infiltrate or CHF.    


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for the 
veteran's service-connected granuloma, right lower lobe are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002) 38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6820 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a February 2004 letter.  This letter 
predated that action on appeal and advised him to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains VA medical 
records, testimony, and statements from the veteran in 
support of his claim.  VA examinations were performed in 2003 
and 2006.  

The Board finds that VA has satisfied its duty to notify and 
to assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

In light of the Board's denial of the veteran's increased 
rating claim, no additional effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Rating

The veteran is claiming an increased rating for his service-
connected right lower lobe granuloma.  In his testimony 
before the undersigned, the veteran stated that he has 
problems sleeping at night, he tires very easily and has to 
slow down to regain his breath.  He has more difficulty 
breathing on days with a lot of humidity or overcast skies, 
or pollen in the air.  In a statement received in November 
2006, the veteran stated that he had shortness of breath.    

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran's granuloma of the right lower lobe is currently 
rated as noncompensable under Diagnostic Code 6820.  Under 
that code, neoplasms, benign, any specified part of 
respiratory system, indicated to use an appropriate 
respiratory analogy.  Id.   In this case, an appropriate 
respiratory analogy would be chronic bronchitis under 
Diagnostic Code 6600.  

Under Diagnostic Code 6600, a 10 percent rating requires a 
FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 
percent; or DLCO (SB) of 66 to 80 percent predicted.  A 30 
percent rating requires a FEV-1 of 56 to 70 percent 
predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 
56 to 65 percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (2006).

Upon review, the veteran's pulmonary test results from March 
2006 show a FEV-1/FVC (Forced Vital Capacity) ratio of 75 
percent.  Based on this finding, a 10 percent rating is 
warranted.  Id.   However, a higher rating is not warranted.  
FEV-1, FEV-1/FVC readings were not between 56 to 70 percent 
predicted, nor was a DLCO (SB) reading between 56 to 65 
percent predicted.  38 C.F.R. § 4.97 (2006).

The March 2006 VA examination report also noted that heart 
sounds were normal, venous congestion and other respiratory 
findings were negative.  Lung sounds were clear throughout 
evaluation, according to the examiner.  X-rays findings from 
March 2006 also noted no evidence of an infiltrate or 
congestive heart failure.  

Based upon the above findings, a 10 percent rating, but no 
higher, is warranted for service-connected granuloma, right 
lower lobe.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6820.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for granuloma, right 
lower lobe, is granted. 


REMAND

In its January 2006 rating decision the RO granted 
entitlement to service connection for discogenic and 
osteoarthritic change of cervical spine at levels of C4-C7.  
In correspondence received in February 2006 the veteran 
stated that he wished to appeal the assigned effective date 
for the granting of service connection for this disability.  
The Board notes that this statement satisfies the 
requirements of a Notice of Disagreement (NOD).  See 38 
C.F.R. § 20.201 (2006).  To date, the veteran has not been 
issued as SOC, and under the circumstances the Board has no 
discretion and must remand this matter for issuance of an 
SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

A statement of the case should be issued 
to the veteran concerning the claim of 
entitlement to an effective date for the 
grant of service connection for discogenic 
and osteoarthritic change of cervical 
spine at levels of C4-C7.  The veteran 
should be advised of the necessity of 
filing a timely substantive appeal if he 
wants the Board to consider this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


